     Case 3:19-cv-08155-DGC-MHB Document 32 Filed 12/10/20 Page 1 of 2




 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Jimmy Wayne Guinard,                            No. CV 19-8155-PCT-DGC (MHB)
10                         Petitioner,
11    v.                                              ORDER
12    Charles L. Ryan, et al.,
13                         Respondents.
14
15          Petitioner Jimmy Wayne Guinard, who is confined in the Arizona State Prison
16   Complex-Douglas, filed a pro se petition for writ of habeas corpus pursuant to 28 U.S.C.
17   § 2254. Doc. 1. Petitioner later filed a motion to supplement (Doc. 6), which the Court
18   granted and construed as a supplement to the petition (Doc. 7). The Court ordered
19   Respondents to answer the petition as supplemented. Doc. 7 at 1, 5.
20          Respondents filed an answer on January 2, 2020. Doc. 12. Petitioner filed a reply
21   on May 11, 2020, in which he noted that Respondents had never considered the
22   supplement. Doc. 21 at 16. On September 29, 2020, Magistrate Judge Michelle Burns
23   issued a detailed report recommending that the petition be denied (“R&R”). Doc. 23.
24   Petitioner filed an objection contending, among other things, that the grounds for relief
25   asserted in the supplement were not addressed in Respondents’ answer or the R&R.
26   Doc. 26 at 1. Petitioner states that the following supplemental claims have not been
27   considered: Grounds 5(j)-(s); 8(g)-(i); 9(j)-(r); 16(a)-(o); 17(a)-(d), 19(a)-(h); and 20(a)-
28   (j). Id. at 10.
     Case 3:19-cv-08155-DGC-MHB Document 32 Filed 12/10/20 Page 2 of 2




 1          It appears Petitioner is correct. Issues raised in the supplement were not considered
 2   in Respondents’ answer or the R&R.         Moreover, Respondents’ reply to Petitioner’s
 3   objection, filed on December 4, 2020, never addresses the supplement. Doc. 30.
 4          “The district judge may accept, reject, or modify the [R&R]; receive further
 5   evidence; or return the matter to the magistrate judge with instructions.” Fed. R. Civ. P.
 6   72(b)(3). The Court will return this matter to Judge Burns to consider the grounds for relief
 7   raised in the supplement.
 8          IT IS ORDERED:
 9          1.     The case is referred to Magistrate Judge Burns to consider the additional
10                 grounds for relief raised in Petitioner’s supplement (Doc. 6).
11          2.     The Court will review the R&R (Doc. 23) and any objections after it is
12                 amended to include Petitioner’s supplemental grounds for relief.
13          Dated this 10th day of December, 2020.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -2-
